Luke, J.
1. A railroad company is bound to exercise ordinary care and diligence to prevent communication of sparks from its locomotives. An instruction that a railroad company is required to equip its engines with “up-to-date and standard spark-arresters” is erroneous; the true rule being that the railroad company is to use ordinary care and diligence to apply to its engines the best appliances in general use, the use of which is consistent with the practicable operation of its engines, and to use reasonable care’ and skill in keeping the same in good order. Southern Railway Co. v. Thompson, 129 Ga. 367 (58 S. E. 1044) ; Albany & Northern Ry. Co. v. Wheeler, 3 Ga. App. 414 (59 S. E. 1116); Gainesville Railroad Co. v. Edmondson, 101 Ga. 747 (29 S. E. 213).
2. The evidence for the plaintiff was weak, and the error in the charge of the court tended to mislead the jury. The court erred in overruling the motion for a new trial.

Judgment reversed.


Wade, O. J., and George, J., concur.